     Case 2:19-cv-09786-DMG-JC Document 29-1 Filed 01/24/20 Page 1 of 3 Page ID #:171


 1     Marc S. Williams (Bar No. 198913)
       mwilliams@cohen-williams.com
 2     Brittany L. Lane (Bar No. 323440)
 3     blane@cohen-williams.com
       COHEN WILLIAMS LLP
 4     724 South Spring Street, 9th Floor
       Los Angeles, CA 90014
 5     Telephone: (213) 232-5160
       Facsimile: (213) 232-5167
 6
 7     Judd Grossman
       jgrossman@grossmanllp.com
 8     Sarah Schuster
       sschuster@grossmanllp.com
 9     GROSSMAN LLP
10     745 Fifth Ave, 5th Floor
       New York, NY 10151
11     Telephone: (646) 770-7445
       Facsimile: (646) 417-7997
12     Admitted Pro Hac Vice
13     Attorneys for Defendants,
14     SUSAN SEIDEL and
       SUSAN SEIDEL INC.
15
16
                              UNITED STATES DISTRICT COURT
17
                             CENTRAL DISTRICT OF CALIFORNIA
18
       RON MEYER,
19
                                                   Case No. 2:19-cv-09786-DMG-JC
20                                 Plaintiff,
                                                   Honorable Dolly M. Gee
21
                          v.                       DECLARATION OF SUSAN SEIDEL
22
       SUSAN SEIDEL, SUSAN SEIDEL INC.,            IN SUPPORT OF MOTION TO
23     JAMIE FRANKFORT, and DOES 1                 DISMISS OR TRANSFER
       through 5,
24
25                                 Defendants.
26
27
28
              DECLARATION OF SUSAN SEIDEL IN SUPPORT OF MOTION TO DISMISS OR TRANSFER
     Case 2:19-cv-09786-DMG-JC Document 29-1 Filed 01/24/20 Page 2 of 3 Page ID #:172


 1           I, SUSAN SEIDEL, swear as follows under the penalty of perjury:
 2           1.      I am a longtime resident of New York and I have never lived or worked in
 3     California.
 4           2.      I am an independent art advisor and consultant.
 5           3.      Since 1994, I have been the principal of Susan Seidel, Inc. (“SSI”), an entity
 6     organized under the laws of New York. SSI has no other employees.
 7           4.      Since 1994, SSI’s only offices have been located in Manhattan in New York
 8     City. All of its records and documents at all times have been and are located in New York.
 9           5.      SSI does not actively seek out California art collectors.
10           6.      SSI does not advertise its business, including in print or media publications,
11     and SSI has no website.
12           7.      I have been acquainted with Jaime Frankfurt, an art advisor, since
13     approximately the early 1990s.
14           8.      Around the time of the 2001 sale at issue in this lawsuit, Mr. Frankfurt had an
15     apartment in New York and visited New York regularly. I never saw him in California; our
16     contacts occurred either in New York or by correspondence and telephone.
17           9.      I have been acquainted with Julian Weissman, a New York-based art dealer,
18     since approximately the 1990s.
19           10.     To my knowledge, Mr. Weissman has always been a resident of New York. It
20     is my understanding that Mr. Weissman now lives in Coxsackie, New York, and that he is
21     in declining health.
22           11.     In or around January 2001, Mr. Weissman sent me a transparency of the
23     painting at issue in this lawsuit (the “Work”). He told me that he was representing the
24     family who owned the Work, and that the family was seeking a buyer for the Work.
25           12.     At that time, the Work was physically located in Mr. Weissman’s office on
26     Beaver Street in Manhattan. I visited that location to view the Work there.
27           13.     Around this time, Mr. Frankfurt told me that he had a client who was looking
28     to buy a painting.
                                                      2
               DECLARATION OF SUSAN SEIDEL IN SUPPORT OF MOTION TO DISMISS OR TRANSFER
Case 2:19-cv-09786-DMG-JC Document 29-1 Filed 01/24/20 Page 3 of 3 Page ID #:173
